DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 objected to because of the following informalities:  
Claim 11, line 4, “a pair of front wheels” should say “the pair of front wheels” since claim 1 has been amended to include “a pair of front wheels”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said base" in lines 17-18, 21, and 23. Claim 1 also recites the limitation “said perimeter edge” in lines 21 and 23. Claim 1 recites the limitation “said front side of said perimeter edge” in lines 22-23. There is insufficient antecedent basis for this limitation in the claim. Applicant has amended original claim 1 to include the limitation of original claim 9 but has forgotten to include the limitations of the intervening claim 2. For examination purposes claim 1 is being interpreted as if the 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 1 has the limitation “wherein each of said wheels of said plurality of wheels is rotatably coupled to said base”.  Suarez (US-9796402-B1) teaches a folding motorized cart having a drive unit and the rear wheels (5) are rotatable coupled to the base (30), but the front wheels (6) are rotatably coupled to the adjustable side bars (8A and 8B). Modifying the front wheels (6) of Suarez to be rotatably coupled to the base (30) would prevent the full folding arrangement as seen in figure 3, because base (30) folds up against a rear wall (7C, column 4 line 62-column 5 line 2) and an easy-access door (2) is pivoted adjacent the rear wall (7C, column 4 line 62-column 5 line 2) and having the front wheels coupled to the base would prevent the door (2) from being pivot adjacent the rear wall (7C). With no reason to modify Suarez, and modification hindering the folding, claim 1 and its dependent claims have allowable subject matter. 
Claim 4 allowed. Claim 4 has been written in independent form to include the limitation “each of said outward members being pivotally coupled to a respective one of said side members”. Suarez teaches the side bars (8A and 8B) are secured adjacent the base (30, column 4, lines 51-61) and on the rear wall (7C). The side members of Suarez is the top horizontal member of the side walls (7A and 7B). If the adjustable bars were modified to attach on to the tops of the side walls (7A and 7B), the current folding 
Claim 15 allowed. Claim 15 has the same allowable subject matter as indicated above in claims 1 and 4. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Darvish (US-20200239054-A1) teaches a foldable cart with deployable wheels. Zhu (US-20120274052-A1) teaches a foldable shopping cart. Yoh (US-20060214383-A1) teaches a foldable shopping cart. Curbelo (US-5899285-A) teaches a motorized personal shopping cart. Chai (CN-109334738-A) teaches a folding mobile trolley for tools. Clover (GB-2331490-A) teaches a collapsible shopping trolley. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618